DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-12, 15-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Gannon teaches a payment card amplification device comprising:
a card reader configured to read payment card information from a payment card and generate an output signal comprising the payment card information (520, 530);
an amplifier coupled to receive the card reader output signal and configured to generate an amplified signal comprising the payment card information [0048];
an antenna coupled to receive the amplified signal and transmit the payment card information, wherein the transmitted payment card information can be read by a payment terminal (540); and
a power supply coupled to a power source and configured to provide power to the card reader and the amplifier [0047].
Cook teaches an amplifier independent from the device (Fig. 3, 300) and connected to the device (Fig. 4), an antenna directly coupled to the amplifier (312), and wherein the amplifier and the device are coupled to the power supply (314).
Jain teaches the card reader at least partially disposed in a housing of the payment card amplification device (1307); and the amplifier at least partially disposed in the housing (1304).
The prior art fails to teach a switch comprising a first terminal coupled with the card reader and a second terminal coupled with the amplifier, the switch having a first state and a second state, wherein in the first state the switch permits transmission of the payment card information, wherein in the second state, the switch prevents transmission of the payment card information; and a controller coupled with the payment card amplification device, the controller configured to actuate the switch between the first state and the second state based on a geographical location of the payment card amplification system, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876